Case 3:19-cv-00161-KRG Document 45 Filed 04/28/21 Page 1 of 18

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

SHERRI A. ROESSING,
Plaintiff, Case No. 3:19-cv-161

JUDGE KIM R. GIBSON

UNITED STATES OF AMERICA,

Defendant.
MEMORANDUM OPINION
Pending before the Court is Defendant United States of America’s Motion for Summary
Judgment (ECF No. 30) on Plaintiff Sherri Roessing’s negligence claim under the Federal Tort
Claims Act. The issues have been fully briefed (ECF Nos. 30, 31, 32, 33, 36, 37, 38, 39, 40) and
the motion is ripe for disposition. For the reasons that follow, the Court GRANTS the motion.
I. Jurisdiction
The Court has subject matter jurisdiction because Plaintiff claims money damages for an
injury caused by the negligence of a Government employee. 28 U.S.C. § 1346(b)(1). Venue is
proper because a substantial part of the events giving rise to Plaintiff's claims occurred in the
Western District of Pennsylvania. 28 U.S.C. § 1391(b)(2).
II. Procedural History
On October 9, 2018, Roessing filed an administrative tort claim requesting $15,000 in
damages from the United States Postal Service. (ECF No. 1 ¥ 5) On February 19, 2019,
Roessing’s administrative tort claim was denied. (ECF No. 1 { 6) On October 4, 2019, Roessing

filed a Complaint naming the United States as defendant. (ECF No. 1)
Case 3:19-cv-00161-KRG Document 45 Filed 04/28/21 Page 2 of 18

On October 30, 2020, the United States filed a Motion for Summary Judgment (ECF No.
30), a brief in support (ECF No. 31), a concise statement of material facts (ECF No. 32), and an
appendix of exhibits (ECF No. 33). Thereafter, Roessing filed her brief in opposition (ECF No.
37) and counterstatement of undisputed material facts (ECF No. 36). The United States
subsequently filed reply brief (ECF No. 39) and objections to Roessing’s counterstatement of
undisputed material facts (ECF No. 38), and Roessing filed a reply to the United States’
objections to her counterstatement of undisputed facts (ECF No. 40).

III. Factual Background

The Court derives these facts from a combination of the United States’ Concise
Statement of Material Facts (ECF No. 32), Roessing’s Counterstatement of Material Fact (ECF
No. 36), as well as the United States’ attached Appendix of Exhibits (ECF No. 33). The United
States objected to Roessing’s Counterstatement of Material Facts contending that some of the
facts included are not supported by admissible evidence. (ECF No. 38) Roessing filed a reply to
the United States’ objections to her counterstatement of facts. (ECF No. 40) All facts recounted
here are undisputed unless otherwise noted.

a. Altoona Post Office and Relevant Employees

The Altoona Post Office is located at 1201 11th Avenue in Altoona, Pennsylvania. (ECF
No. 1 {1) The Post Office sits at the corner of 11th Avenue and 12th Street. The entrance to the
post office is on 11th Avenue. 11th Avenue is a one-way street with one lane of traffic (the lane
closest to the post office) and one parking lane. (ECF Nos. 33-5 at 35:23-14; 33-6; 33-7) There is

a pedestrian crosswalk across 11th Avenue at the intersection of 11th Avenue and 12th Street.
Case 3:19-cv-00161-KRG Document 45 Filed 04/28/21 Page 3 of 18

(ECF Nos. 33-5 at 52:8-14; 3-6; 33-7) The crosswalk is composed of red bricks with white lines
painted on either side of the crosswalk. (ECF Nos. 33-6; 33-7)

On February 8, 2018, Robert Chamberlin was the Customer Service Supervisor at the
post office. (ECF No. 33-2 at 11:2-4) Chamberlin supervised the custodians who performed
maintenance of the post office, including maintenance of the sidewalks. (Id. at 12:3-8) On
February 8, 2018, Stacy Hutton was the custodian responsible for the maintenance of the
sidewalk in front of the post office. (ECF No. 33-3 at 11:8-19, 12:3-8) Bill Pulsine was the other
custodian working at the post office at that time. (Id. at 16:12-17:2)

b. Weather Conditions on February 7, 2018

The United States Department of Commerce National Oceanic and Atmospheric
Administration (“NOAA”) Weather Service Report for February 7, 2018, provides that there
was a mix of snow and freezing rain beginning at 5:00 a.m. (ECF No. 33-4 at 2-4, 6-7) Hutton
testified that there was snow and freezing rain on February 7, 2018. (ECF No. 33-3 at 14:6-13)
As a result of the snow and freezing rain, Hutton and Pulsine shoveled snow on the sidewalk in
front of the post office and put more salt on the sidewalk than usual. (Id. at 14:14-15:8, 23:8-13,
26:1-6)

c. Weather Conditions on February 8, 2018

The NOAA Weather Service Report for February 8, 2018, provides that there was no
more than trace precipitation beginning at 1:00 a.m. until midnight. (ECF No. 33-4 at 4-5, 7-8)
The minimum temperature in Altoona on February 8 was 15 degrees Fahrenheit and the
maximum temperature was 25 degrees Fahrenheit. (Id. at 2)

d. Maintenance on the Post Office Sidewalk
Case 3:19-cv-00161-KRG Document 45 Filed 04/28/21 Page 4 of 18

Chamberlin instructs the custodians at the Altoona Post Office to perform maintenance
on the post office. (ECF No. 33-2 at 12:10-23) On snowy and rainy days, the custodians arrive
at 4:00 a.m. to perform maintenance duties and on other days they arrive at 6:00 a.m. (Id. at
13:13-19) Hutton testified that he arrived at the post office for his shift a few minutes before
6:00 a.m. on February 8, 2018. (ECF No. 33-3 at 17:17-24) Hutton’s normal routine is to check
the condition of the sidewalks after arriving at work, but he is uncertain whether he did any ice
or snow removal on February 8, 2018. (Id. at 17:17-24, 18:5-10) As of February 8, 2018, the
custodians at the post office had a snowblower, salt spreader, and shovels to maintain the post
office’s sidewalks. (ECF Nos. 33-2 at 17:19-18:4; 33-3 at 22:21—23:2)

e. Travel to the Post Office and Condition of the Area Outside the Post Office

Plaintiff, Sherri Roessing, is a 67-year-old woman residing in Altoona, Pennsylvania.
(ECF No 33-1 at 26:20-22, 27:8-11) Roessing lives a ten-minute drive from the Altoona Post
Office. (Id. at 38:14-18) On the morning of February 8, 2018, Roessing observed snow on her
driveway, she removed snow from the sidewalk in front of her home, and she salted the
sidewalk prior to going to the post office. (Id. at 32:5-33:15, 37:9-11)

On February 8, 2018, Roessing’s sister, Darlene Betar, drove to Roessing’s house, picked
her up, and drove her to the Altoona Post Office to mail a package. (ECF Nos. 33-1 at 36:4-23,
48:17-25; 33-5 at 21:16-18, 22:21-24) Betar stated that she dropped off Roessing in the middle of
11th Avenue in front of the Altoona Post Office. (ECF No. 33-5 at 26:25-27:2, 27:18-24)
Roessing exited the car before Betar parked the car, jaywalked quickly across 11th Avenue
toward the post office. (ECF Nos. 33-1 at 39:16-40:8; 33-5 at 10:15-17, 27:18-24, 39:8-25)

Roessing had to exit the car before Betar backed the car into a parking space because a snow
Case 3:19-cv-00161-KRG Document 45 Filed 04/28/21 Page 5 of 18

bank on the side of the road opposite the post office would have prevented Roessing from
exiting the car after it was parked. (ECF Nos. 33-1 at 39:21—40:2; 33-5 at 18-24) Roessing walked
quickly across the road because it was cold. (ECF No. 33-1 at 40:24-41:3) There was no traffic
coming toward Roessing when she crossed the road. (ECF Nos. 33-1 at 40:9-20; 33-5 at 39:21
25)

There was a snowbank along the edge of the road on the side of 11th Avenue opposite
the post office. (ECF No. 33-1 at 39:21-22) Roessing did not observe the sidewalk on the other
side of the street from the post office on 11th Avenue so she did not know whether it was clear.
(ECF No. 33-1 at 39:21-40:2) However, Betar stated that she observed the sidewalk and it was
“cleared off pretty good.” (ECF No. 33-5 at 30:7-17)

The municipality had cleared the crosswalk across 11th Avenue at the intersection with
12th Street for pedestrian travel. (ECF No. 33-5 at 30:24~31:8, 59:8-15) Betar stated that the
crosswalk was cleared of snow and ice, as was the sidewalk in front of the post office. (Id. at
31:2-14, 67:10-15, 68:4-9, 69:1-5) Roessing did not use the cleared crosswalk at the intersection
of 12th Street and 11th Avenue to access the sidewalk in front of the post office. (ECF Nos. 33-1
at 40:6-8, 41:4-11; 33-5 at 10:15-17) Nothing prevented Roessing from using the crosswalk to
access the cleared sidewalk in front of the post office except that she would have had to walk on
the road to the crosswalk because the sidewalk on the opposite side of the street was
inaccessible due to a snow bank on that side of the road. (ECF No. 33-1 at 40:6-41:11) There
was no traffic on 11th Avenue that prevented Roessing from walking on the road to the cleared
crosswalk. (ECF Nos. 33-1 at 40:9-20; 33-5 at 39:21-25) Roessing stated that does not know why

she did not use the crosswalk. (ECF No. 33-1 at 41:8-11)
Case 3:19-cv-00161-KRG Document 45 Filed 04/28/21 Page 6 of 18

On the side of the road where the post office was located, there was a snow heap on the
edge of the road that extended onto the curb in several areas. (ECF Nos. 33-8, 33-10, 33-11) To
access the sidewalk from the road, a person would have to walk through the snow heap or walk
on the road to the cleared crosswalk. (ECF No. 33-1 at 41:11-25) The snow heap was created by
the local municipality when removing snow from the road. (ECF No. 33-1 at 33:20-25, 34:1-3)
Beyond the snow heap, the sidewalk was cleared for pedestrian travel. (ECF Nos. 33-8, 33-10,
33-11)

f. The Fall

The snow heap was visible to Roessing when she got out of Betar’s vehicle and crossed
the road and there was nothing obstructing her view of the snow heap. (ECF No. 33-1 at 42:14—
21) There was no traffic coming toward Roessing. (Id. at 40:9-20, 42:18-21) Roessing stopped
and looked at the snow heap before she crossed it in order to find a pathway through the snow
heap. (Id. at 42:22-43:4) She did not look for anything other than a pathway and nothing
prevented her from further inspecting the snow heap prior to crossing it. (Id. at 43:3-43:7)
Roessing identified a place in the snow heap where it appeared that other people had
previously crossed the snow heap. (ECF Nos. 33-1 at 43:8-10, 45:22-46; 33-8) Roessing
described the snow where she walked as “flattened out like somebody was walking on it.” (Id.
at 46:8-9) Roessing saw the snow before she stepped on it and, based on her observation prior

to stepping in it, she concluded that it “didn’t seem to be slippery.” (Id. at 46:15)
Case 3:19-cv-00161-KRG Document 45 Filed 04/28/21 Page 7 of 18

When Roessing stepped on the snow heap, her boot went down into the snow, she fell
forward, and landed on the sidewalk.! (ECF No. 33-1 at 47:12-13) Roessing is unsure whether
she needed assistance to get up after she fell. (Id. at 48:3-5)

After getting up, Roessing continued into the post office and informed a postal
employee that she had fallen outside. (ECF No. 33-1 at 48:13-15, 50:10-13) Upon learning of
Roessing’s fall, Chamberlin took photographs of Roessing’s hands and of the sidewalk outside
of the post office where Roessing said she had fallen. (ECF No. 33-2 at 23:23-24:7)

Roessing was in the post office for around ten minutes. (ECF No. 33-1 at 51:9-16) After
leaving the post office, Roessing and Betar walked back through the snow heap and jaywalked
across the street in order to return to Betar’s vehicle, which was parked on 11th Avenue directly
across from the post office. (ECF Nos. 33-1 at 51:17-52:1; 33-5 at 28:11-18)

g. Injuries

As a result of her fall, Roessing fractured her finger and left wrist and injured her knees
bilaterally. (ECF Nos. 1 J 12; 33-1 at 50:17—24, 51:6-8; 33-9) She had a cast on her hand for
approximately five weeks. (ECF No. 33-1 at 55:6-15)

IV. Legal Standard

a. Summary Judgment

“Summary judgment is appropriate only where . . . there is no genuine issue as to any
material fact ... and the moving party is entitled to judgment as a matter of law.” Melrose, Inc.

v. Pittsburgh, 613 F.3d 380, 387 (3d Cir. 2010) (quoting Ruehl v. Viacom, Inc., 500 F.3d 375, 380 n.6

 

1 Chamberlin stated that Roessing told him that she “crossed the street[,] hopped over the snow heap,
and fell onto the sidewalk.” (ECF No. 33-2 at 25:4-8, 37:6-7, 37:24-38:21) Betar stated that Roessing said
that she stepped over the snow heap and fell. (ECF No. 33-5 at 38:5-12)

7
Case 3:19-cv-00161-KRG Document 45 Filed 04/28/21 Page 8 of 18

(3d Cir. 2007)); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Fed. R. Civ. P. 56(a).
Issues of fact are genuine “if the evidence is such that a reasonable jury could return a verdict
for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); see McGreevy
v. Stroup, 413 F.3d 359, 363 (3d Cir. 2005). Material facts are those that will affect the outcome of
the trial under governing law. Anderson, 477 U:S. at 248. The Court's role is “not to weigh the
evidence or to determine the truth of the matter, but only to determine whether the evidence of
record is such that a reasonable jury could return a verdict for the nonmoving party.” Am. Eagle
Outfitters v. Lyle & Scott Ltd., 584 F.3d 575, 581 (3d Cir. 2009). “In making this determination, ‘a
court must view the facts in the light most favorable to the nonmoving party and draw all
inferences in that party’s favor.’” Farrell v. Planters Lifesavers Co., 206 F.3d 271, 278 (3d Cir. 2000)
(quoting Armbruster v. Unisys Corp., 32 F.3d 768, 777 (3d Cir. 1994)).

The moving party bears the initial responsibility of stating the basis for its motion and
identifying those portions of the record that demonstrate the absence of a genuine issue of
material fact. Celotex, 477 U.S. at 323. If the moving party meets this burden, the party
opposing summary judgment “may not rest upon the mere allegations or denials” of the
pleading, but “must set forth specific facts showing that there is a genuine issue for trial.”
Saldana v. Kmart Corp., 260 F.3d 228, 232 (3d Cir. 2001) (citations omitted). “For an issue to be
genuine, the nonmovant needs to supply more than a scintilla of evidence in support of its
position—there must be sufficient evidence (not mere allegations) for a reasonable jury to find
for the nonmovant.” Coolspring Stone Supply, Inc. v. Am. States Life Ins. Co., 10 F.3d 144, 148 (3d
Cir. 1993); see also Podobnik v. U.S. Postal Serv., 409 F.3d 584, 594 (3d Cir. 2005) (noting that a

party opposing summary judgment “must present more than just bare assertions, conclusory
Case 3:19-cv-00161-KRG Document 45 Filed 04/28/21 Page 9 of 18

allegations or suspicions to show the existence of a genuine issue”) (citation and internal
quotation marks omitted)).

b. Federal Tort Claims Act

As a general rule, the United States has sovereign immunity; however, in enacting the
Federal Tort Claims Act (“FTCA”), Congress chose to waive the United States’ sovereign
immunity in certain circumstances. Ali v. Fed. Bureau of Prisons, 552 U.S. 214, 218 (2008).
Specifically, the FTCA waives immunity for claims for money damages for personal injuries
caused by the government’s negligence. 28 U.S.C. § 1346(b)(1). The location where the
purported act or omission occurred is the law that is to be applied. Id. Here, the location where
the injury is alleged to have occurred—the sidewalk in front of the Altoona Post Office—is in
Pennsylvania, so Pennsylvania law applies.

c. Pennsylvania Negligence Law

To state a claim for negligence under Pennsylvania law, the plaintiff must allege the
following elements: (1) a legal duty; (2) a breach of that duty; (3) a causal relationship between
the defendant’s negligence and plaintiff's injuries; and (4) damages.” City of Philadelphia v.
Beretta U.S.A. Corp., 277 F.3d 415, 422 n.9 (3d Cir. 2002)); Martin v. Evans, 711 A.2d 458, 461 (Pa.
1998).

Pennsylvania follows the Restatement Second of Torts with regard to the duty owed by
a possessor of land to an invitee. See Carrender v. Fitterer, 469 A.2d 120, 123 (Pa. 1983). It
provides that:

A possessor of land is subject to liability for physical harm caused to his invitees
by a condition on the land if, but only if, he
Case 3:19-cv-00161-KRG Document 45 Filed 04/28/21 Page 10 of 18

(a) knows or by the exercise of reasonable care would discover the
condition, and should realize that it involves an unreasonable risk of harm to

such invitees, and

(b) should expect that they will not discover or realize the danger, or will

fail to protect themselves against it, and

(c) fails to exercise reasonable care to protect them against the danger.
Restatement (Second) of Torts § 343; see Fiore v. Holt, 435 F. App’x 63, 67 (8d Cir. 2011) (per
curiam). The “mere existence of a harmful condition in a public place of business, or the mere
happening of an accident due to such a condition[,] is neither, in and of itself, evidence of a
breach of the proprietor’s duty of care to his invitees, nor raises a presumption of negligence.”
Neifert v. Speedway LLC, Civ. Act. No. 1891 MDA 2016, 2017 WL 4052264, at *3 (Pa. Super. Ct.
Sept. 14, 2017) (alteration in original) (quoting Myers v. Penn Traffic Co., 606 A.2d 926, 928 (Pa.
Super. Ct. 1992) (en banc)).

To establish the causation element in a negligence claim, the plaintiff must allege that
the defendant's breach of its legal duty was both the proximate and actual cause of injury.
Reilly v. Tiergarten Inc., 633 A.2d 208, 210 (Pa. Super. Ct. 1993)). “Actual causation is present
when the alleged injury would not have occurred but for a certain act or presence of a condition
... while proximate causation requires that the defendant's wrongful act be a substantial factor
in bringing about the plaintiff's harm.” Andrews v. Fullington Trail Ways, LLC, No. 3:15-cv-228,
2016 WL 3748579, at *5 (W.D. Pa. July 8, 2016) (citations and internal quotation marks omitted).
Plaintiff must prove both elements of causation by a preponderance of the evidence. Hamil v.
Bashline, 392 A.2d 1280, 1284 (Pa. 1978).

“TQjuestions of proximate cause are typically reserved for the jury.” Vanesko v. Marina

Dist. Dev. Co., LLC, 38 F. Supp. 3d 535, 543 (E.D. Pa. 2014) (internal citations omitted). However,

10
Case 3:19-cv-00161-KRG Document 45 Filed 04/28/21 Page 11 of 18

“nothing precludes a court from determining proximate cause as a matter of law if a jury could
not reasonably differ on the issue.” Chetty Holdings Inc. v. NorthMarg Capital, LLC, 556 F. App’x
118, 121 (3d Cir. 2014).
V. Discussion

a. Parties’ Arguments

The United States moves for summary judgment on two grounds: (1) the assumption of
the risk doctrine bars Roessing’s negligence claim, and (2) Roessing’s negligence claim fails
because the United States exercised reasonable care in removing snow and ice from the
sidewalk and keeping the sidewalk safe for pedestrian travel. (ECF No. 31 at at 4-9) Roessing
contends that the unsafe condition of the snow heap was not open and obvious and that under
the factual circumstances she did not assume the risk of injury. (ECF No. 37)

b. Assumption of the Risk

Although a possessor of land has a duty to protect a business invitee from foreseeable
harm, that duty is not absolute. A possessor of land owes no duty to a plaintiff if the plaintiff
“discover[ed] dangerous conditions which [were] both open and avoidable, and nevertheless
proceed[ed] voluntarily to encounter them.” Carrender v. Fitterer, 469 A.2d, 120, 123 (Pa. 1983).
“Under the doctrine of assumption of the risk, a defendant is relieved of its duty to protect a
plaintiff where the plaintiff has voluntarily and deliberately proceeded to face a known and
obvious risk and therefore is considered to have assumed liability for his own injuries.” Barrett
v. Fredavid Builders, Inc., 685 A.2d 129, 131 (Pa. Super. Ct. 1996); see Restatement (Second) of
Torts § 343A; Carrender, 469 A.2d at 123. A danger is “obvious” when “both the condition and

the risk are apparent to and would be recognized by a reasonable man, in the position of the

11
Case 3:19-cv-00161-KRG Document 45 Filed 04/28/21 Page 12 of 18

visitor, exercising normal perception, intelligence, and judgment.” Carrender, 469 A.2d at 123-
24 (citation omitted). For a danger to be “known,” it must “not only be known to exist” but also
“recognized that it is dangerous and the probability and gravity of the threatened harm must be
appreciated.” Id. (citation omitted).

Under Pennsylvania law, the doctrine of assumption of the risk must be examined when
determining whether the defendant owed plaintiff a duty. Kaplan v. Exxon Corp., 126 F.3d 221,
224-25 (3d Cir. 1997). Assumption of the risk is a question for the jury “unless reasonable
minds could not disagree.” Id. at 225 (citing Carrender, 469 A.2d at 124). To grant summary
judgment on assumption of the risk, the Court must find—conclusively and beyond question—
that: “(1) [the plaintiff] consciously appreciated the risks attending her action; (2) she assumed
the risk of injury by engaging in the action despite appreciating its risks; and (3) the injury she
sustained was the same as that which she appreciated and assumed.” Dalton v. The Little Lion,
No. 19-5358, 2021 WL 1293424, at *4 (E.D. Pa. Apr. 7, 2021); see Bullman v. Giuntoli, 761 A.2d 566,
573 (Pa. Super. Ct. 2000); see also Murphy v. Excel Site Rentals LLC, No. 4:17-CV-02353, 2019 WL
3387661, at *6 (M.D. Pa. July 26, 2019).?

1. Roessing consciously appreciated the risks attending her action and was
subjectively aware of the risk of stepping on snow and ice.

The doctrine of assumption of the risk will only apply as to prevent recovery where the
evidence “conclusively [establishes] that the plaintiff was subjectively aware of the risk.”
Barrett, 685 A.2d at 131. “It is not enough that the plaintiff was generally aware that the activity

in which he was engaged had accompanying risks. Rather, the plaintiff must be aware of ‘the

 

2 Some courts state that there are only two elements to assumption of the risk: “[t]he risk must be
perceived, and the risk must be faced voluntarily.” Spady v. Acme Markets & FHG Companies, LLC, No.
1900 EDA 2016, 2017 WL 4512138, at *3 (Pa. Super. Ct. Oct. 10, 2017); see Barrett, 685 A.2d at 131.

12
Case 3:19-cv-00161-KRG Document 45 Filed 04/28/21 Page 13 of 18

particular danger’ from which [s]he is subsequently injured in order to voluntarily assume that
risk as a matter of law. Barillari v. Ski Shawnee, Inc., 986 F. Supp. 2d 555, 563 (M.D. Pa. 2013)
(emphasis in original) (quoting Bolyard v. Wallenpaupack Lake Estates, Inc., No. 3:10-cv—87, 2012
WL 629391, at *5-6 (M.D. Pa. Feb. 27, 2012)). However, “[t]here are some dangers that are so
obvious that they will be held to have been assumed as a matter of law despite assertions of
ignorance to the contrary.” Howell v. Clyde, 620 A.2d at 1107, 1110 n.9 (Pa. 1993); see Hansen v.
Peco Energy Co., No. 98-cv-1555, 1999 WL 681481, at *4 (E.D. Pa. Aug. 25, 1999), aff'd, 229 F.3d
1138 (3d Cir. 2000); Greenberg v. Gen. Elec. Co., No. CIV. A. 92-1923, 1993 WL 228902, at *9 (E.D.
Pa. June 23, 1993), aff'd, 19 F.3d 643 (3d Cir. 1994).

Roessing consciously appreciated the risks of stepping on the snow heap and was
subjectively aware of the particular danger of slipping and falling on the snow heap. Roessing’s
own testimony is that she saw the snow heap prior to stepping on it and she affirmatively
considered where to cross the snow heap prior to stepping on it. See Carrender, 469 A.2d at 124.
(ECF No. 33-1 at 42:14-43:10, 46:6-18) Recognizing the risks associated with going through the
snow heap, she looked for a pathway through the snow and selected a route that “looked like it
had been walked on before.” (Id. at 43:1-10, 46:8-9) Although Roessing stated that the part of
the snow heap she stepped on “didn’t seem to be slippery” (Id. at 46:13-15), the risk of slipping
on snow and ice is known and obvious. See Kaplan, 126 F.3d at 226 (concluding that a snow
mound was a known and obvious risk); Barrett, 685 A.2d at 131 (“Ice always is slippery, and a
person walking on ice always runs the risk of slipping and falling.”); Spady v. Acme Markets &
FHG Companies, LLC, No. 1900 EDA 2016, 2017 WL 4512138, at *4 (Pa. Super. Ct. Oct. 10, 2017)

(stating that “snow and ice is always slippery and a person walking over snow and ice always

13
Case 3:19-cv-00161-KRG Document 45 Filed 04/28/21 Page 14 of 18

risks slipping and falling”). It is insufficient that Roessing attempted to avoid the snow and ice
by choosing what she thought was the safest route through the snow heap. See Denzel v. Fed.
Cleaning Contractors, No. 3307 EDA 2014, 2015 WL 6460361, at *6 (Pa. Super. Ct. Oct. 9, 2015)
(granting summary judgment where the plaintiff was aware of the snow and ice on the
sidewalk in front of her and subsequently “traverse[d] the area anyway hoping to avoid the
ice”). Therefore, prior to stepping on the snow heap, Roessing was aware of the general danger
of snow and ice, was aware of the specific risk of stepping on the snow heap, and knew there
was a risk of falling from crossing the snow heap. Accordingly, the snow heap was a known
and obvious danger and Roessing consciously and subjectively appreciated the risk of stepping
on the snow heap.

2. Roessing assumed the risk of injury by engaging in the action despite
appreciating its risks.

To assume the risk, the plaintiff must do so voluntarily. “Among the circumstances to
consider in evaluating the voluntariness of the plaintiff's action is whether the plaintiff had a
real ‘choice.””” Kaplan, 126 F.3d at 226 (quoting Howell, 620 A.2d at 1112). “[T]he operative fact is
[the plaintiff's] voluntary choice to undertake the risk.” Howell, 620 A.2d at 1112. A plaintiff
does not make a real choice “when there is no safe alternative to encountering the risk.” Kaplan,
126 F.3d at 226.

In Kaplan, in order to board a bus, the plaintiff climbed over an icy mound of snow after
being warned by another passenger that it was icy. Id. There was another route to the bus,
which would have required the plaintiff to to walk down the block to where there was a cleared

path to the street. Id. The district court granted summary judgment on assumption of the risk,

14
Case 3:19-cv-00161-KRG Document 45 Filed 04/28/21 Page 15 of 18

finding that there was a safe alternative route to the bus. Id. The Third Circuit reversed the
district court’s grant of summary judgment, concluding that a jury could find that there was no
safe alternative to the bus because: (1) the plaintiff would have to “walk a distance back
towards the bus stop in an icy street with traffic”; (2) the plaintiff would have to precisely time
when the bus would arrive to avoid standing in the middle of the street waiting for the bus; and
(3) the bus may have left the plaintiff while she was taking the alternative route because the
alternative route required her to initially walk away from the bus stop to be able to access the
street. Kaplan, 126 F.3d at 226-27. The court concluded that “reasonable minds could disagree
whether Kaplan acted ‘under circumstances that manifest[ed] a willingness to accept’ the risk.”
Id. at 226 (alteration in original) (quoting Berman v. Radnor Rolls, Inc., 542 A.2d 533 (Pa. Super.
Ct. 1988)).

Here, there are no concerns similar to those discussed in Kaplan and reasonable minds
could not disagree that Roessing acted “under circumstances that manifest[ed] a willingness to
accept” the risk. Id. (quoting Berman, 542 A.2d at 533). Roessing exited the car after Betar had
found a parking spot on 11th Avenue across the street from the post office and jaywalked across
the road. (ECF No. 33-5 at 26:25-27:10) Roessing stated that the road was “fairly” clear and
there was no evidence that the road itself was icy. (ECF No. 33-1 at 40:15-17) There was no
oncoming traffic. (ECF No. 33-1 at 40:9-20) Thus, nothing prevented Roessing from walking
down the road to the cleared crosswalk, which was only a few car-lengths away, and Roessing
does not know why she did not do so. (ECF No. 33-1 at 41:4-11) In addition, prior to
attempting to navigate the snow heap, Roessing could have returned to the car—the car was |

parked only a few feet away and there was no oncoming traffic—and from there either taken

15
Case 3:19-cv-00161-KRG Document 45 Filed 04/28/21 Page 16 of 18

her time to look for an alternative route to walk to the post office or driven to another location
to be dropped off closer to the cleared crosswalk.

In opposing summary judgment, Roessing attempts to distinguish the circumstances
here from the circumstances in Carrender. (ECF No. 37 at 5-7) In Carrender, the plaintiff was
parking a vehicle and observed parking spots in the parking lot that were free of ice, but instead
chose to park in a spot that was covered in ice and thereafter slipped and fell on the ice.
Carrender, 469 A.2d at 121-22. Roessing argues that, unlike in Carrender, she did not see the safe
alternative—the cleared crosswalk—prior to navigating the snow heap. (ECF No. 37 at 6-7)
But the question under this factor is whether there was a safe alternative to encountering the
risk, not whether the plaintiff was subjectively aware of a safe alternative. See Kaplan, 126 F.3d
at 226 (considering whether there was an alternative, not plaintiff's subjective awareness of an
alternative); Carrender, 469 A.2d at 124-25 (same). Roessing’s deposition testimony further
makes clear that she had had time to look for an alternative prior to crossing the snow heap to
access the post office and that she was aware that she could have returned to the car. Therefore,
Roessing voluntarily assumed the risk of crossing the snow heap.

3. The injury Roessing sustained was the same as that which she appreciated and
assumed.

The injury sustained must be the result of the same risk appreciated and assumed.
Bullman, 761 A.2d at 573. The injury Roessing sustained is the result of the same risk she
appreciated and assumed. The risk of walking through snow or ice is that the person might slip

and fall. Spady, 2017 WL 4512138, at *4. This is exactly what happened to Roessing. (ECF No.

16
Case 3:19-cv-00161-KRG Document 45 Filed 04/28/21 Page 17 of 18

33-1 at 47:12-13) Slipping and falling is the same risk that Roessing recognized before crossing
the snow heap and that she attempted to mitigate in her choice of where to cross the snow heap.
Accordingly, the Court finds that Roessing assumed the risk of falling when crossing the
snow heap and, therefore, summary judgment is appropriate on Roessing’s negligence claim.
VI. Conclusion
For these reasons, the Court grants Defendant’s motion for summary judgment
regarding Plaintiff's negligence claim.°

An appropriate order follows.

 

3 Because the Court grants summary judgment based on assumption of the risk, the Court does not
consider the Defendant’s alternate ground for summary judgment.

17
Case 3:19-cv-00161-KRG Document 45 Filed 04/28/21 Page 18 of 18

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

SHERRI A. ROESSING,
Plaintiff, Case No. 3:19-cv-161
JUDGE KIM R. GIBSON

UNITED STATES OF AMERICA,

Defendant.

ORDER

   
  

eo

AND NOW, this e day of April, 2021, upon consideration of Defendant United
States of America’s Motion for Summary Judgment (ECF No. 30), and in accordance with the
accompanying Memorandum Opinion, IT IS HEREBY ORDERED that the Motion is

GRANTED.

BY THE COURT:

    

PEP A pg 8 RY

KIM R. GIBSON
UNITED STATES DISTRICT JUDGE

 

18
